UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form N-8F I.ACP Continuum Return Fund II, LLC 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [_]Merger [X]Liquidation [_]Abandonment of Registration (Note: Abandonments of Registration answer onlyquestions 1 through 15, 24 and 25 of the form and complete verification at the end of the form.) [_]Election of status as a Business Development Company (Note: BusinessDevelopment Companies answer only questions 1 through 10 of this formand complete verification at the end of the form.) 2.Name of fund: ACP Continuum Return Fund II, LLC 3.Securities and Exchange Commission File No.: 811-21030 4.Is this an initial Form N-8F or an amendment to a previously filed FormN-8F? [X]Initial Application[_]Amendment 5.Address of Principal Executive Office (include No. & Street, City, State,Zip Code): Ascendant Capital Partners LP 1235 Westlakes Drive Suite 130 Berwyn, PA 6. Name, address and telephone number of individual the Commission staffshould contact with any questions regarding this form: Gary E. Shugrue, President and CIO Ascendant Capital Partners LP 1235 Westlakes Drive Suite 130 Berwyn, PA 19312 610-993-9999 7. Name, address and telephone number of individual or entity responsible formaintenance and preservation of fund records in accordance with rules 3la-1and 3la-2 under the Act [17 CFR 270.3la-1, .31a-2]: Gary E. Shugrue, President and CIO Ascendant Capital Partners LP 1235 Westlakes Drive Suite 130 Berwyn, PA 19312 610-993-9999 8.Classification of fund (check only one): [X]Management company; [_]Unit investment trust; or [_]Face-amount certificate company. 9.Subclassification if the fund is a management company (check only one): [_]Open-end[X]Closed-end 10.State law under which the fund was organized or formed (e.g., Delaware,Massachusetts): Delaware 11. Provide the name and address of each investment adviser of the fund(including sub-advisers) during the last five years, even if the fund'scontracts with those advisers have been terminated: Ascendant Capital Partners LP 1235 Westlakes Drive Suite 130 Berwyn, PA 19312 12. Provide the name and address of each principal underwriter of the fund,even if the fund's contracts with those underwriters have been terminated: There are no underwriters of the Fund 13.If the fund is a unit investment trust ("UIT") provide: (a)Depositor's name(s) and address(es): (b)Trustee's name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle forinvestment in the fund (e.g., an insurance company separate account)? [_] Yes[X] No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning thedecision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes[_] No If Yes, state the date on which the board vote took place: March 14, 2008 If No, explain: (b) Did the fund obtain approval from the shareholders concerning thedecision to engage in a Merger,
